UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-2652 Name of registrant: Vanguard Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2010  December 31, 2010 Item 1: Reports to Shareholders Vanguard 500 Index Fund Annual Report December 31, 2010 > Despite a volatile year for the financial markets, U.S. stocks ended 2010 with double-digit gains. > For the fiscal year ended December 31, 2010, Investor, Admiral, and Signal Shares of Vanguard 500 Index Fund returned about 15%, closely tracking its benchmark index. The funds ETF Shares returned just under 16% for the period since their inception in September. > All ten sectors posted positive results for the period, with consumer discretionary and industrials leading the way. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Fund Profile. 7 Performance Summary. 9 Financial Statements. 12 Your Funds After-Tax Returns. 30 About Your Funds Expenses. 31 Glossary. 33 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended December 31, 2010 Total Returns Vanguard 500 Index Fund Investor Shares 14.91% Admiral Shares 15.05 Signal® Shares 15.05 ETF Shares (Inception: 9/7/2010) Market Price 15.96 Net Asset Value 15.89 S&P 500 Index 15.06 Large-Cap Core Funds Average 12.86 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares are available to certain institutional shareholders who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The tableprovides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. Your Funds Performance at a Glance December 31, 2009 , Through December 31, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard 500 Index Fund Investor Shares $102.67 $115.82 $1.966 $0.000 Admiral Shares 102.67 115.83 2.084 0.000 Signal Shares 84.81 95.68 1.723 0.000 ETF Shares (Inception: 9/7/2010) 50.08 57.47 0.542 0.000 1 Chairmans Letter Dear Shareholder, Global financial markets took a roller-coaster ride during 2010. Still, despite many ups and downs, Vanguard 500 Index Fund returned about 15% for the period, closely tracking its benchmark, the Standard & Poors 500 Index. The fund outperformed the average return of its large-capitalization core fund peers, which stood at about 13% for the year. In September, Vanguard launched a suite of index mutual funds and exchange-traded funds based on the S&P domestic stock benchmarks. Vanguard S&P 500 ETF, which offers exchange-traded shares of Vanguards 500 Index Fund, is among the new offerings. The ETF Shares returned just under 16% for the brief period since their inception. Please note that on October 6, Vanguard broadened the availability of our lower-cost Admiral Shares. We reduced the Admiral minimums on most of our broad-market index funds to $10,000 from $100,000, as part of our ongoing efforts to lower the cost of investing for our clients. Although Vanguard 500 Index Fund posted impressive results for the year, it made no capital gains distributionsa benefit to shareholders in taxable accounts. You may wish to review the funds after-tax returns that appear later in this report. Stocks rallied as the forecast seemed to brighten After a series of false starts, hesitations, and retreats, global stock markets finished 2010 with powerful gains. As the prospect of a double-dip recession faded, the broad U.S. stock market clambered higher, shrugging off high unemployment and distress in Europes debt markets to return 17.70%. Small- and mid-capitalization stocks did even better. Outside the United States, gains were more muted, in part because Europes sovereign debt challenges continued to reverberate through local stock markets. Emerging markets were the best performers. Asias developed markets performed weakly, though the strength of the yen, the Australian dollar, and other regional currencies bolstered returns for U.S.-based investors. The fixed income market reprised a familiar theme Although U.S. Treasury securities rallied through the summer, total return tables were dominated by riskier bonds for the full 12 months, a pattern we also saw in 2009. Low interest rates and a sense that the economic recovery was gathering momentum prompted investors to seek higher yields in both high-quality and below-investment-grade corporate bonds. The broad U.S. bond market returned 6.54%. Late in the year, yields bounced Market Barometer Average Annual Total Returns Periods Ended December 31, 2010 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 16.10% -2.37% 2.59% Russell 2000 Index (Small-caps) 26.86 2.22 4.47 Dow Jones U.S. Total Stock Market Index 17.70 -1.56 3.17 MSCI All Country World Index ex USA (International) 11.60 -4.58 5.29 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 6.54% 5.90% 5.80% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 2.38 4.08 4.09 Citigroup Three-Month U.S. Treasury Bill Index 0.13 0.69 2.29 CPI Consumer Price Index 1.50% 1.43% 2.18% 3 off summer lows, putting pressure on bond prices. The dynamic was especially pronounced among municipal bonds. As it has since December 2008, the Federal Reserve Board held its target for short-term interest rates near 0%, keeping the returns available from money market instruments such as the 3-month Treasury bill in the same neighborhood. Gains in all sectors boosted fund returns During 2010, the S&P 500 Index, a barometer of the markets larger stocks, hit some rough spots, but it managed to post an impressive return of about 15% for the year. Your funds advisor, Vanguard Quantitative Equity Group, closely tracked the indexs performance, consistent with its long tradition of superior index fund management. The markets recovery was broad-based, and all ten market sectors posted gains for the year. The consumer discretionary sector was the indexs top performer for the period, gaining almost 28%. Improved consumer sentiment helped boost consumer stocks across the board, including holdings in media conglomerates, hotels, and restaurants. Retailers benefited from a better-than-expected back-to-school season and signs that shoppers were opening their wallets as the holidays approached. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Signal ETF Peer Group Shares Shares Shares Shares Average 500 Index Fund 0.18% 0.07% 0.07% 0.06% 1.27% The fund expense ratios shown are from the prospectus dated September 7, 2010, for the ETF share class and April 29, 2010, for the Investor, Admiral, and Signal share classes and represent estimated costs for the current fiscal year. For the fiscal year ended December 31, 2010, the funds expense ratios were 0.17% for Investor Shares, 0.06% for Admiral Shares, 0.06% for Signal Shares, and 0.06% (annualized) for ETF Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2009. Peer group: Large-Cap Core Funds. 4 Stocks in the industrials sector also helped, returning almost 27% for the year. Equipment and machinery companies rose on high demand from emerging markets, most notably China, India, and Latin American countries. Your fund benefited from double-digit gains in the energy and financial sectors. In energy, an increase in oil prices boosted gas companies while insurance companies, commercial banks, and real estate investment trusts led the way in financials. Returns from stocks in the information technology and consumer staples sectors also helped returns. Long-term performance has been competitive For the decade ended December 31, Investor Shares of 500 Index Fund generated an average annual return of 1.31%. These results were in line with those of the funds unmanaged benchmark, the S&P 500 Index, which has no transaction costs or operating expenses. The fund outperformed the 0.09% average annual result posted by its large-cap core fund peers for the same period. The peer group is mostly made up of actively managed funds, whose higher expenses are a drag on performance. Total Returns Ten Years Ended December 31, 2010 Average Annual Return 500 Index Fund Investor Shares 1.31% S&P 500 Index 1.41 Large-Cap Core Funds Average -0.09 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 Though the funds ten-year return is clearly unimpressive, keep in mind the time period that it represents. The 500 Index Funds performance reflects a decade that included double-digit negative stock market returns in 2001 and 2002 as the late-1990s tech stock bubble deflated and the trauma of the 20082009 financial crisis. The funds advisor, Vanguard Quantitative Equity Group, succeeded in tracking its benchmark indexcold comfort, perhaps, but an important measure of the kind of indexing skill that puts you in position to maximize your share of the markets returns in better times. The advisor is helped in this task by the funds low expenses, which are far below the average for its peer group. Focus on your goals rather than the markets swings Over the past few years, investors have been forced to endure an unusually bumpy ride in the U.S. stock market. While these times have, without a doubt, been nerve-racking, they have also been a good reminder that in can be unwise to let market swings influence your long-term investment strategy. Changes have been swift and unpredictable, potentially imposing penalties on investors who use past performance as a guide to the future. Vanguard encourages you to create a long-term investment plan that includes a mix of stocks, bonds, and short-term investments appropriate for your goals and risk tolerance. Once your plan is in place, its important to stick with that plan, regardless of market conditions. Such a well-balanced portfolio can help cushion some of the markets volatility while allowing you to participate in its long-term potential for growth. Vanguard 500 Index Fund can play an important role in your long-term investment plan by providing broad, low-cost exposure to the large-cap segment of the stock market. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 11, 2011 6 500 Index Fund Fund Profile As of December 31, 2010 Share-Class Characteristics Investor Admiral Signal ETF Shares Shares Shares Shares Ticker Symbol VFINX VFIAX VIFSX VOO Expense Ratio1 0.18% 0.07% 0.07% 0.06% 30-Day SEC Yield 1.46% 1.58% 1.59% 1.57% Portfolio Characteristics DJ U.S. Total S&P 500 Market Fund Index Index Number of Stocks 504 500 3,893 Median Market Cap $47.3B $47.3B $29.6B Price/Earnings Ratio 17.1x 17.1x 18.3x Price/Book Ratio 2.2x 2.2x 2.2x Return on Equity 20.2% 20.2% 18.8% Earnings Growth Rate 6.3% 6.3% 6.2% Dividend Yield 1.9% 1.9% 1.7% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 5%   Short-Term Reserves 0.0%   Volatility Measures DJ U.S. Total S&P 500 Market Index Index R-Squared 1.00 1.00 Beta 1.00 0.97 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 3.2% Apple Inc. Computer Hardware 2.6 Microsoft Corp. Systems Software 1.8 General Electric Co. Industrial Conglomerates 1.7 Chevron Corp. Integrated Oil & Gas 1.6 International Business IT Consulting & Machines Corp. Other Services 1.6 Procter & Gamble Co. Household Products 1.6 AT&T Inc. Integrated Telecommunication Services 1.5 Johnson & Johnson Pharmaceuticals 1.5 JPMorgan Chase & Co. Diversified Financial Services 1.4 Top Ten 18.5% The holdings listed exclude any temporary cash investments and equity index products. 1 The fund expense ratios shown are from the prospectus dated September 7, 2010, for the ETF share class and April 29, 2010, for the Investor, Admiral, and Signal share classes and represent estimated costs for the current fiscal year. For the fiscal year ended December 31, 2010, the funds expense ratios were 0.17% for Investor Shares, 0.06% for Admiral Shares, 0.06% for Signal Shares, and 0.06% (annualized) for ETF Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2009. 7 500 Index Fund Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index Index Consumer Discretionary 10.6% 10.6% 11.9% Consumer Staples 10.6 10.6 9.5 Energy 12.0 12.0 10.6 Financials 16.1 16.1 16.6 Health Care 10.9 10.9 10.7 Industrials 11.0 11.0 11.4 Information Technology 18.7 18.7 18.9 Materials 3.7 3.7 4.5 Telecommunication Services 3.1 3.1 2.7 Utilities 3.3 3.3 3.2 Investment Focus 8 500 Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: December 31, 2000, Through December 31, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended December 31, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment 500 Index Fund Investor Shares 14.91% 2.21% 1.31% $11,393   Dow Jones U.S. Total Stock Market Index 17.70 3.17 2.64 12,981     S&P 500 Index 15.06 2.29 1.41 11,507 Large-Cap Core Funds Average 12.86 1.37 -0.09 9,911 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $10,000 Year Years Years Investment 500 Index Fund Admiral Shares 15.05% 2.31% 1.40% $11,488 Dow Jones U.S. Total Stock Market Index 17.70 3.17 2.64 12,981 S&P 500 Index 15.06 2.29 1.41 11,507 See Financial Highlights for dividend and capital gains information. 9 500 Index Fund Average Annual Total Returns Periods Ended December 31, 2010 Since Final Value One Inception of a $10,000 Year (9/29/2006) Investment 500 Index Fund Signal Shares 15.05% 0.77% $10,331 Dow Jones U.S. Total Stock Market Index 17.70 1.88 10,825 S&P 500 Index 15.06 0.74 10,319 "Since Inception" performance is calculated from the Signal Shares inception date for both the fund and its comparative standards. Since Final Value Inception of a $10,000 (9/7/2010) Investment 500 Index Fund ETF Shares Net Asset Value 15.89% $11,589 Dow Jones U.S. Total Stock Market Index 17.45 11,745 S&P 500 Index 15.91 11,591 "Since Inception" performance is calculated from the ETF Shares inception date for both the fund and its comparative standards. Cumulative Returns of ETF Shares: September 7, 2010, Through December 31, 2010 Since Inception (9/7/2010) 500 Index Fund ETF Shares Market Price 15.96% 500 Index Fund ETF Shares Net Asset Value 15.89 S&P 500 Index 15.91 "Since Inception" performance is calculated from the ETF Shares inception date for both the fund and its comparative standard. 10 500 Index Fund Fiscal-Year Total Returns (%): December 31, 2000, Through December 31, 2010 11 500 Index Fund Financia l Statements Statement of Net Assets As of December 31, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionar y (10.6%) McDonalds Corp. 9,459,937 726,145 Walt Disney Co. 16,954,999 635,982 * Amazon.com Inc. 3,174,814 571,467 * Ford Motor Co. 33,547,329 563,260 Comcast Corp. Class A 23,677,792 520,201 Home Depot Inc. 14,673,834 514,465 Target Corp. 6,340,038 381,226 Time Warner Inc. 9,932,446 319,527 Lowes Cos. Inc. 12,356,287 309,896 * DIRECTV Class A 7,464,925 298,074 News Corp. Class A 20,447,473 297,715 NIKE Inc. Class B 3,422,993 292,392 Johnson Controls Inc. 6,038,103 230,656 Viacom Inc. Class B 5,412,813 214,402 Starbucks Corp. 6,635,528 213,199 Time Warner Cable Inc. 3,185,057 210,309 Yum! Brands Inc. 4,195,475 205,788 Carnival Corp. 3,855,936 177,797 * priceline.com Inc. 439,577 175,633 TJX Cos. Inc. 3,543,747 157,307 Staples Inc. 6,475,094 147,438 Coach Inc. 2,653,593 146,770 * Kohls Corp. 2,617,802 142,251 Omnicom Group Inc. 2,697,075 123,526 CBS Corp. Class B 6,096,200 116,133 * Bed Bath & Beyond Inc. 2,319,838 114,020 Marriott International Inc. Class A 2,576,314 107,020 * Discovery Communications Inc. Class A 2,545,491 106,147 Starwood Hotels & Resorts Worldwide Inc. 1,706,919 103,747 Best Buy Co. Inc. 2,956,388 101,375 McGraw-Hill Cos. Inc. 2,748,597 100,076 Stanley Black & Decker Inc. 1,485,518 99,337 Market Value Shares ($000) Macys Inc. 3,791,396 95,922 Gap Inc. 3,933,958 87,098 Fortune Brands Inc. 1,365,969 82,300 Mattel Inc. 3,212,564 81,695 * OReilly Automotive Inc. 1,255,799 75,875 Harley-Davidson Inc. 2,110,934 73,186 Limited Brands Inc. 2,367,881 72,765 Cablevision Systems Corp. Class A 2,148,936 72,720 Genuine Parts Co. 1,410,330 72,406 Tiffany & Co. 1,131,556 70,462 Wynn Resorts Ltd. 676,835 70,283 JC Penney Co. Inc. 2,116,769 68,393 Ross Stores Inc. 1,079,735 68,293 * NetFlix Inc. 388,300 68,224 VF Corp. 777,858 67,036 * AutoZone Inc. 243,711 66,433 Polo Ralph Lauren Corp. Class A 578,677 64,187 * CarMax Inc. 2,013,047 64,176 Nordstrom Inc. 1,506,921 63,863 Whirlpool Corp. 680,535 60,452 Darden Restaurants Inc. 1,239,136 57,545 Hasbro Inc. 1,219,277 57,525 Family Dollar Stores Inc. 1,128,499 56,098 Newell Rubbermaid Inc. 2,601,488 47,295 International Game Technology 2,672,232 47,272 Wyndham Worldwide Corp. 1,566,300 46,926 * Interpublic Group of Cos. Inc. 4,383,034 46,548 Expedia Inc. 1,810,482 45,425 Abercrombie & Fitch Co. 786,363 45,318 * Apollo Group Inc. Class A 1,137,913 44,936 Scripps Networks Interactive Inc. Class A 806,295 41,726 * Urban Outfitters Inc. 1,154,249 41,334 12 500 Index Fund Market Value Shares ($000) H&R Block Inc. 2,761,524 32,890 Gannett Co. Inc. 2,139,141 32,280 * GameStop Corp. Class A 1,358,175 31,075 DR Horton Inc. 2,517,882 30,038 Leggett & Platt Inc. 1,312,106 29,864 *,^ Sears Holdings Corp. 394,754 29,113 * Harman International Industries Inc. 623,087 28,849 Comcast Corp. Class A Special Shares 1,304,720 27,151 DeVry Inc. 559,191 26,830 Lennar Corp. Class A 1,428,407 26,783 * Goodyear Tire & Rubber Co. 2,174,197 25,764 * Pulte Group Inc. 3,017,356 22,691 ^ Washington Post Co. Class B 49,258 21,649 * Big Lots Inc. 678,862 20,678 RadioShack Corp. 1,022,969 18,915 *,^ AutoNation Inc. 571,082 16,104 Meredith Corp. 326,797 11,323 10,878,995 Consumer Sta pl es (10.6%) Procter & Gamble Co. 25,064,074 1,612,372 Coca-Cola Co. 20,791,536 1,367,459 Philip Morris International Inc. 16,246,024 950,880 Wal-Mart Stores Inc. 17,541,723 946,025 PepsiCo Inc. 14,190,648 927,075 Kraft Foods Inc. 15,640,416 492,829 Altria Group Inc. 18,694,179 460,251 CVS Caremark Corp. 12,166,475 423,028 Colgate-Palmolive Co. 4,321,860 347,348 Walgreen Co. 8,289,121 322,944 Costco Wholesale Corp. 3,870,960 279,522 Kimberly-Clark Corp. 3,651,184 230,171 General Mills Inc. 5,732,930 204,035 Archer-Daniels- Midland Co. 5,720,373 172,069 Sysco Corp. 5,238,555 154,013 HJ Heinz Co. 2,871,752 142,037 Kroger Co. 5,709,871 127,673 Kellogg Co. 2,274,734 116,193 Mead Johnson Nutrition Co. 1,831,553 114,014 Avon Products Inc. 3,842,483 111,663 Lorillard Inc. 1,339,406 109,912 Sara Lee Corp. 5,723,430 100,217 Reynolds American Inc. 3,027,616 98,761 ConAgra Foods Inc. 3,936,807 88,893 Estee Lauder Cos. Inc. Class A 1,016,606 82,040 Clorox Co. 1,248,354 78,996 Coca-Cola Enterprises Inc. 3,033,032 75,917 Market Value Shares ($000) Safeway Inc. 3,337,614 75,063 Dr Pepper Snapple Group Inc. 2,033,106 71,484 Molson Coors Brewing Co. Class B 1,416,289 71,083 JM Smucker Co. 1,069,815 70,233 * Whole Foods Market Inc. 1,317,885 66,672 Hershey Co. 1,384,758 65,291 Brown-Forman Corp. Class B 930,366 64,772 Campbell Soup Co. 1,714,481 59,578 McCormick & Co. Inc. 1,190,129 55,377 Tyson Foods Inc. Class A 2,667,834 45,940 * Constellation Brands Inc. Class A 1,599,722 35,434 Hormel Foods Corp. 620,827 31,824 SUPERVALU Inc. 1,906,853 18,363 * Dean Foods Co. 1,635,278 14,456 10,881,907 Energ y (12.0%) Exxon Mobil Corp. 45,151,393 3,301,470 Chevron Corp. 18,019,339 1,644,265 Schlumberger Ltd. 12,216,661 1,020,091 ConocoPhillips 13,155,376 895,881 Occidental Petroleum Corp. 7,275,848 713,761 Apache Corp. 3,421,893 407,992 Anadarko Petroleum Corp. 4,437,396 337,952 Halliburton Co. 8,143,800 332,511 Devon Energy Corp. 3,867,095 303,606 National Oilwell Varco Inc. 3,757,278 252,677 Marathon Oil Corp. 6,356,301 235,374 Baker Hughes Inc. 3,861,440 220,759 EOG Resources Inc. 2,274,347 207,898 Hess Corp. 2,686,215 205,603 Peabody Energy Corp. 2,414,172 154,459 Chesapeake Energy Corp. 5,854,808 151,698 Spectra Energy Corp. 5,803,821 145,038 Noble Energy Inc. 1,567,686 134,946 Williams Cos. Inc. 5,235,656 129,425 Murphy Oil Corp. 1,722,310 128,398 Valero Energy Corp. 5,069,469 117,206 * Southwestern Energy Co. 3,104,758 116,211 * Cameron International Corp. 2,171,709 110,171 Consol Energy Inc. 2,022,032 98,554 * FMC Technologies Inc. 1,071,751 95,289 Pioneer Natural Resources Co. 1,039,399 90,241 El Paso Corp. 6,304,161 86,745 * Newfield Exploration Co. 1,198,582 86,430 * Denbury Resources Inc. 3,578,220 68,308 Range Resources Corp. 1,434,498 64,524 13 500 Index Fund Market Value Shares ($000) * Nabors Industries Ltd. 2,557,823 60,007 EQT Corp. 1,336,914 59,947 QEP Resources Inc. 1,572,169 57,085 Massey Energy Co. 915,457 49,114 Helmerich & Payne Inc. 948,793 45,998 Sunoco Inc. 1,080,804 43,567 Diamond Offshore Drilling Inc. 623,126 41,668 * Rowan Cos. Inc. 1,131,006 39,483 Cabot Oil & Gas Corp. 930,689 35,227 * Tesoro Corp. 1,284,595 23,816 12,313,395 Financia l s (16.0%) JPMorgan Chase & Co. 35,002,987 1,484,827 Wells Fargo & Co. 46,997,545 1,456,454 * Citigroup Inc. 260,116,299 1,230,350 Bank of America Corp. 90,302,687 1,204,638 * Berkshire Hathaway Inc. Class B 13,965,597 1,118,784 Goldman Sachs Group Inc. 4,577,596 769,769 US Bancorp 17,176,275 463,244 American Express Co. 9,377,134 402,467 Morgan Stanley 13,546,004 368,587 MetLife Inc. 8,114,708 360,618 Bank of New York Mellon Corp. 11,106,776 335,425 PNC Financial Services Group Inc. 4,707,789 285,857 Simon Property Group Inc. 2,622,476 260,910 Prudential Financial Inc. 4,345,686 255,135 Aflac Inc. 4,219,501 238,106 Travelers Cos. Inc. 4,110,103 228,974 State Street Corp. 4,494,953 208,296 CME Group Inc. 600,028 193,059 ACE Ltd. 3,038,763 189,163 Capital One Financial Corp. 4,091,029 174,114 BB&T Corp. 6,211,338 163,296 Chubb Corp. 2,730,199 162,829 Allstate Corp. 4,818,582 153,616 Charles Schwab Corp. 8,879,179 151,923 T Rowe Price Group Inc. 2,295,914 148,178 Franklin Resources Inc. 1,303,582 144,971 AON Corp. 2,953,791 135,904 Marsh & McLennan Cos. Inc. 4,865,649 133,027 Equity Residential 2,546,758 132,304 SunTrust Banks Inc. 4,476,317 132,096 Ameriprise Financial Inc. 2,220,025 127,762 Public Storage 1,250,483 126,824 * Berkshire Hathaway Inc. Class A 1,019 122,739 Vornado Realty Trust 1,455,532 121,290 Market Value Shares ($000) Northern Trust Corp. 2,168,374 120,150 HCP Inc. 3,261,943 120,007 Progressive Corp. 5,940,519 118,038 Loews Corp. 2,832,109 110,197 Boston Properties Inc. 1,254,393 108,003 Host Hotels & Resorts Inc. 5,962,179 106,544 Hartford Financial Services Group Inc. 3,980,067 105,432 Fifth Third Bancorp 7,129,254 104,657 Invesco Ltd. 4,136,819 99,532 Principal Financial Group Inc. 2,868,100 93,385 M&T Bank Corp. 1,068,799 93,039 Weyerhaeuser Co. 4,798,333 90,832 Discover Financial Services 4,875,722 90,347 AvalonBay Communities Inc. 763,535 85,936 Lincoln National Corp. 2,839,106 78,956 Regions Financial Corp. 11,258,045 78,806 * Intercontinental- Exchange Inc. 654,847 78,025 Ventas Inc. 1,407,955 73,890 ProLogis 5,094,388 73,563 *,^ American International Group Inc. 1,253,591 72,232 NYSE Euronext 2,336,672 70,053 KeyCorp 7,882,659 69,762 Unum Group 2,839,272 68,767 Comerica Inc. 1,580,014 66,740 Kimco Realty Corp. 3,638,645 65,641 XL Group plc Class A 2,897,214 63,217 Health Care REIT Inc. 1,299,224 61,895 Hudson City Bancorp Inc. 4,720,955 60,145 * Genworth Financial Inc. Class A 4,387,527 57,652 * SLM Corp. 4,354,187 54,819 Plum Creek Timber Co. Inc. 1,448,676 54,253 * CB Richard Ellis Group Inc. Class A 2,601,559 53,280 Huntington Bancshares Inc. 7,727,278 53,086 Leucadia National Corp. 1,766,721 51,553 Legg Mason Inc. 1,369,604 49,676 Moodys Corp. 1,827,392 48,499 Peoples United Financial Inc. 3,302,882 46,273 Cincinnati Financial Corp. 1,458,060 46,206 Torchmark Corp. 716,567 42,808 Zions Bancorporation 1,592,992 38,598 Assurant Inc. 954,965 36,785 Marshall & Ilsley Corp. 4,727,572 32,715 * NASDAQ OMX Group Inc. 1,335,302 31,660 14 500 Index Fund Market Value Shares ($000) * E*Trade Financial Corp. 1,779,987 28,480 * First Horizon National Corp. 2,340,508 27,571 Apartment Investment & Management Co. 1,049,257 27,113 ^ Federated Investors Inc. Class B 821,945 21,510 Janus Capital Group Inc. 1,648,043 21,375 16,437,239 Hea l th Care (10.9%) Johnson & Johnson 24,590,028 1,520,893 Pfizer Inc. 71,721,344 1,255,841 Merck & Co. Inc. 27,586,186 994,206 Abbott Laboratories 13,841,151 663,130 * Amgen Inc. 8,459,790 464,442 Bristol-Myers Squibb Co. 15,326,207 405,838 Medtronic Inc. 9,669,069 358,626 UnitedHealth Group Inc. 9,848,653 355,635 Eli Lilly & Co. 9,085,953 318,372 Baxter International Inc. 5,217,583 264,114 * Gilead Sciences Inc. 7,269,182 263,435 * Express Scripts Inc. 4,719,046 255,064 * Celgene Corp. 4,213,978 249,215 * Medco Health Solutions Inc. 3,799,905 232,820 * WellPoint Inc. 3,524,164 200,384 * Thermo Fisher Scientific Inc. 3,558,800 197,015 Allergan Inc. 2,753,317 189,070 Becton Dickinson and Co. 2,058,929 174,021 * Genzyme Corp. 2,318,858 165,103 Stryker Corp. 3,057,836 164,206 McKesson Corp. 2,265,727 159,462 * Biogen Idec Inc. 2,133,608 143,058 * St. Jude Medical Inc. 3,069,497 131,221 * Agilent Technologies Inc. 3,101,147 128,481 Cardinal Health Inc. 3,124,360 119,694 Aetna Inc. 3,582,194 109,293 * Boston Scientific Corp. 13,609,604 103,025 * Zimmer Holdings Inc. 1,767,644 94,887 * Life Technologies Corp. 1,671,713 92,780 * Intuitive Surgical Inc. 351,792 90,674 CIGNA Corp. 2,425,550 88,921 AmerisourceBergen Corp. Class A 2,474,072 84,415 * Hospira Inc. 1,495,825 83,302 * Humana Inc. 1,506,861 82,486 * Mylan Inc. 3,896,471 82,332 * Forest Laboratories Inc. 2,557,085 81,776 * Laboratory Corp. of America Holdings 910,512 80,052 CR Bard Inc. 831,709 76,326 * Varian Medical Systems Inc. 1,065,233 73,799 Quest Diagnostics Inc. 1,266,241 68,339 Market Value Shares ($000) * Waters Corp. 817,570 63,533 * DaVita Inc. 871,162 60,537 * Cerner Corp. 638,747 60,515 * Watson Pharmaceuticals Inc. 1,121,821 57,942 * CareFusion Corp. 1,995,861 51,294 DENTSPLY International Inc. 1,272,001 43,464 * Cephalon Inc. 674,075 41,604 * Coventry Health Care Inc. 1,329,962 35,111 * Tenet Healthcare Corp. 4,345,961 29,074 PerkinElmer Inc. 1,056,775 27,286 Patterson Cos. Inc. 866,854 26,552 11,162,665 Industria l s (11.0%) General Electric Co. 95,402,952 1,744,920 United Technologies Corp. 8,268,115 650,866 United Parcel Service Inc. Class B 8,854,817 642,683 3M Co. 6,400,742 552,384 Caterpillar Inc. 5,683,085 532,278 Boeing Co. 6,568,328 428,649 Union Pacific Corp. 4,415,518 409,142 Emerson Electric Co. 6,739,116 385,275 Honeywell International Inc. 6,985,465 371,347 Deere & Co. 3,795,162 315,188 FedEx Corp. 2,817,175 262,025 General Dynamics Corp. 3,382,202 240,001 Illinois Tool Works Inc. 4,440,393 237,117 Danaher Corp. 4,801,323 226,478 CSX Corp. 3,350,298 216,463 Norfolk Southern Corp. 3,253,447 204,382 Cummins Inc. 1,771,031 194,831 PACCAR Inc. 3,265,366 187,497 Lockheed Martin Corp. 2,643,972 184,840 Tyco International Ltd. 4,382,240 181,600 Precision Castparts Corp. 1,276,858 177,751 Northrop Grumman Corp. 2,614,273 169,353 Waste Management Inc. 4,260,041 157,068 Eaton Corp. 1,506,775 152,953 Raytheon Co. 3,203,319 148,442 Ingersoll-Rand plc 2,900,941 136,605 Parker Hannifin Corp. 1,444,427 124,654 CH Robinson Worldwide Inc. 1,486,353 119,191 Fluor Corp. 1,600,726 106,064 Expeditors International of Washington Inc. 1,901,209 103,806 Goodrich Corp. 1,122,504 98,859 Dover Corp. 1,672,295 97,746 Rockwell Automation Inc. 1,269,364 91,026 Southwest Airlines Co. 6,688,695 86,819 ITT Corp. 1,643,705 85,654 15 500 Index Fund Market Value Shares ($000) Republic Services Inc. Class A 2,752,091 82,177 Rockwell Collins Inc. 1,404,252 81,812 Fastenal Co. 1,319,885 79,074 WW Grainger Inc. 519,320 71,723 L-3 Communications Holdings Inc. 1,013,333 71,430 Roper Industries Inc. 847,542 64,778 * Stericycle Inc. 765,643 61,956 Flowserve Corp. 499,811 59,587 Textron Inc. 2,460,981 58,178 * Jacobs Engineering Group Inc. 1,128,835 51,757 Pall Corp. 1,031,099 51,122 Iron Mountain Inc. 1,791,494 44,805 Pitney Bowes Inc. 1,820,343 44,016 Avery Dennison Corp. 966,460 40,920 Masco Corp. 3,213,601 40,684 Robert Half International Inc. 1,319,794 40,386 Equifax Inc. 1,104,609 39,324 * Quanta Services Inc. 1,929,131 38,428 Dun & Bradstreet Corp. 446,906 36,687 RR Donnelley & Sons Co. 1,848,616 32,295 Cintas Corp. 1,134,150 31,711 Snap-On Inc. 521,063 29,482 Ryder System Inc. 464,174 24,434 * Raytheon Co. Warrants Exp. 6/16/2011 60,569 528 11,201,251 Information Techno l og y (18.6%) * Apple Inc. 8,213,640 2,649,392 Microsoft Corp. 67,413,857 1,882,195 International Business Machines Corp. 11,124,091 1,632,572 * Google Inc. Class A 2,233,355 1,326,546 Oracle Corp. 34,659,880 1,084,854 Intel Corp. 49,945,508 1,050,354 * Cisco Systems Inc. 49,629,978 1,004,014 Hewlett-Packard Co. 20,305,284 854,852 QUALCOMM Inc. 14,484,961 716,861 * EMC Corp. 18,448,503 422,471 Texas Instruments Inc. 10,513,157 341,678 Visa Inc. Class A 4,363,103 307,075 * eBay Inc. 10,272,542 285,885 Corning Inc. 13,993,584 270,356 Automatic Data Processing Inc. 4,416,022 204,374 * Dell Inc. 15,036,298 203,742 * Cognizant Technology Solutions Corp. Class A 2,717,216 199,145 Mastercard Inc. Class A 867,170 194,341 * Yahoo! Inc. 11,670,998 194,089 Market Value Shares ($000) * Motorola Inc. 21,035,391 190,791 * NetApp Inc. 3,235,944 177,847 Broadcom Corp. Class A 4,077,531 177,576 * Juniper Networks Inc. 4,684,487 172,951 Applied Materials Inc. 11,962,515 168,073 Xerox Corp. 12,420,158 143,080 * Adobe Systems Inc. 4,554,676 140,193 * Salesforce.com Inc. 1,058,834 139,766 * Intuit Inc. 2,502,880 123,392 * Symantec Corp. 6,949,998 116,343 * Citrix Systems Inc. 1,681,186 115,010 Western Union Co. 5,872,081 109,045 * SanDisk Corp. 2,099,527 104,682 Analog Devices Inc. 2,673,891 100,725 Altera Corp. 2,798,351 99,565 * F5 Networks Inc. 723,761 94,205 Paychex Inc. 2,881,824 89,077 CA Inc. 3,435,319 83,959 Amphenol Corp. Class A 1,563,235 82,508 * NVIDIA Corp. 5,201,603 80,105 * Fiserv Inc. 1,331,393 77,966 * Red Hat Inc. 1,706,229 77,889 * Autodesk Inc. 2,035,790 77,767 * Akamai Technologies Inc. 1,632,444 76,807 * BMC Software Inc. 1,590,617 74,982 Linear Technology Corp. 2,017,919 69,800 * Western Digital Corp. 2,057,302 69,743 Computer Sciences Corp. 1,382,978 68,596 Xilinx Inc. 2,319,737 67,226 Fidelity National Information Services Inc. 2,371,003 64,942 * McAfee Inc. 1,379,992 63,907 *,^ First Solar Inc. 484,083 62,999 * Teradata Corp. 1,499,521 61,720 * Micron Technology Inc. 7,670,273 61,516 KLA-Tencor Corp. 1,495,595 57,790 ^ Microchip Technology Inc. 1,672,471 57,215 Harris Corp. 1,148,302 52,018 VeriSign Inc. 1,539,664 50,301 * Electronic Arts Inc. 2,970,606 48,659 * FLIR Systems Inc. 1,419,685 42,236 * Advanced Micro Devices Inc. 5,126,555 41,935 * SAIC Inc. 2,631,977 41,743 Jabil Circuit Inc. 1,758,941 35,337 * LSI Corp. 5,531,836 33,136 National Semiconductor Corp. 2,147,111 29,544 * JDS Uniphase Corp. 1,997,860 28,929 Molex Inc. 1,235,629 28,074 * Monster Worldwide Inc. 1,166,779 27,571 * Novellus Systems Inc. 809,142 26,151 16 500 Index Fund Market Value Shares ($000) * Lexmark International Inc. Class A 703,990 24,513 * MEMC Electronic Materials Inc. 2,037,588 22,943 * Compuware Corp. 1,965,190 22,934 * Teradyne Inc. 1,624,522 22,808 Total System Services Inc. 1,464,590 22,525 Tellabs Inc. 3,310,200 22,443 * Novell Inc. 3,147,497 18,633 * QLogic Corp. 947,624 16,129 Molex Inc. Class A 4,051 76 19,083,192 M ateria l s (3.7%) Freeport-McMoRan Copper & Gold Inc. 4,216,153 506,318 EI du Pont de Nemours & Co. 8,173,850 407,712 Dow Chemical Co. 10,392,874 354,813 Monsanto Co. 4,802,679 334,459 Newmont Mining Corp. 4,414,756 271,198 Praxair Inc. 2,743,219 261,895 Air Products & Chemicals Inc. 1,918,453 174,483 Alcoa Inc. 9,145,404 140,748 Nucor Corp. 2,826,742 123,868 PPG Industries Inc. 1,459,486 122,699 International Paper Co. 3,916,589 106,688 Ecolab Inc. 2,078,295 104,788 Cliffs Natural Resources Inc. 1,212,719 94,604 CF Industries Holdings Inc. 636,821 86,066 ^ United States Steel Corp. 1,287,215 75,199 Sigma-Aldrich Corp. 1,085,924 72,279 Sherwin-Williams Co. 803,078 67,258 Eastman Chemical Co. 646,674 54,372 Ball Corp. 790,660 53,804 FMC Corp. 649,794 51,912 Vulcan Materials Co. 1,149,392 50,987 Allegheny Technologies Inc. 883,702 48,763 * Owens-Illinois Inc. 1,466,095 45,009 Airgas Inc. 669,809 41,836 International Flavors & Fragrances Inc. 715,779 39,790 MeadWestvaco Corp. 1,506,128 39,400 Sealed Air Corp. 1,430,131 36,397 Bemis Co. Inc. 970,743 31,705 AK Steel Holding Corp. 987,750 16,170 * Titanium Metals Corp. 809,096 13,900 3,829,120 Market Value Shares ($000) Te l ecommunication Services (3.1%) AT&T Inc. 52,918,393 1,554,742 Verizon Communications Inc. 25,310,951 905,626 * American Tower Corp. Class A 3,573,175 184,519 CenturyLink Inc. 2,714,999 125,352 Qwest Communications International Inc. 15,603,046 118,739 * Sprint Nextel Corp. 26,743,813 113,126 Frontier Communications Corp. 8,898,169 86,579 Windstream Corp. 4,333,896 60,415 * MetroPCS Communications Inc. 2,347,974 29,655 3,178,753 Uti l ities (3.3%) Southern Co. 7,509,218 287,077 Exelon Corp. 5,922,076 246,595 Dominion Resources Inc. 5,197,681 222,045 Duke Energy Corp. 11,859,557 211,219 NextEra Energy Inc. 3,723,265 193,573 PG&E Corp. 3,510,371 167,936 American Electric Power Co. Inc. 4,300,116 154,718 Public Service Enterprise Group Inc. 4,529,797 144,093 Consolidated Edison Inc. 2,601,282 128,946 Entergy Corp. 1,619,694 114,723 Progress Energy Inc. 2,622,727 114,036 PPL Corp. 4,327,008 113,887 Sempra Energy 2,149,205 112,790 Edison International 2,917,072 112,599 FirstEnergy Corp. 2,729,233 101,036 Xcel Energy Inc. 4,119,394 97,012 * AES Corp. 5,926,782 72,188 DTE Energy Co. 1,514,057 68,617 Wisconsin Energy Corp. 1,047,839 61,676 Ameren Corp. 2,146,989 60,524 CenterPoint Energy Inc. 3,788,574 59,556 Constellation Energy Group Inc. 1,788,702 54,788 Oneok Inc. 954,281 52,934 Northeast Utilities 1,579,727 50,362 NiSource Inc. 2,491,331 43,897 * NRG Energy Inc. 2,212,871 43,239 SCANA Corp. 1,013,525 41,149 CMS Energy Corp. 2,191,738 40,766 Pinnacle West Capital Corp. 973,702 40,360 Allegheny Energy Inc. 1,521,335 36,877 Pepco Holdings Inc. 2,014,400 36,763 TECO Energy Inc. 1,923,406 34,237 17 500 Index Fund Market Value Shares ($000) Integrys Energy Group Inc. 696,164 33,771 Nicor Inc. 408,014 20,368 3,374,357 Tota l Common Stocks (Cost $74,435,238) Tem p orar y Cash Investments (0.4%) 1 M one y M arket Fund (0.4%) 2,3 Vanguard Market Liquidity Fund, 0.211% 373,300,225 373,300 Face Amount ($000) U.S. Government and Agenc y Ob l igations (0.0%) 4 Fannie Mae Discount Notes, 0.240%, 6/22/11 5,000 4,994 4,5 Freddie Mac Discount Notes, 0.240%, 3/14/11 15,000 14,994 4,5 Freddie Mac Discount Notes, 0.185%, 3/28/11 5,000 4,997 24,985 Tota l Tem p orar y Cash Investments (Cost $398,285) Tota l Investments (100.2%) (Cost $74,833,523) Other Assets and Liabi l ities (-0.2%) Other Assets 1,551,047 Liabilities 3 (1,709,790) (158,743) Net Assets (100%) 102,580,416 At December 31, 2010, net assets consisted of: Amount ($000) Paid-in Capital 77,333,798 Overdistributed Net Investment Income (138,844) Accumulated Net Realized Losses (2,523,164) Unrealized Appreciation (Depreciation) Investment Securities 27,905,636 Futures Contracts 2,990 Net Assets Investor SharesNet Assets A ppl icab l e to 275,459,252 outstanding $.001 p ar va l ue shares of beneficia l interest (un l imited authorization) Net Asset Va l ue Per Share Investor Shares Admira l SharesNet Assets A ppl icab l e to 444,094,927 outstanding $.001 p ar va l ue shares of beneficia l interest (un l imited authorization) Net Asset Va l ue Per Share Admira l Shares Signa l SharesNet Assets A ppl icab l e to 198,351,097 outstanding $.001 p ar va l ue shares of beneficia l interest (un l imited authorization) Net Asset Va l ue Per Share Signa l Shares ETF SharesNet Assets A ppl icab l e to 4,545,526 outstanding $.001 p ar va l ue shares of beneficia l interest (un l imited authorization) Net Asset Va l ue Per Share ETF Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $146,631,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 100.0% and 0.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $151,347,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $17,992,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 18 500 Index Fund Statement of O p erations Year Ended December 31, 2010 ($000) Investment Income Income Dividends 1,986,510 Interest 1 380 Security Lending 6,573 Total Income 1,993,463 Ex p enses The Vanguard GroupNote B Investment Advisory Services 4,950 Management and AdministrativeInvestor Shares 62,893 Management and AdministrativeAdmiral Shares 10,828 Management and AdministrativeSignal Shares 4,123 Management and AdministrativeETF Shares 21 Marketing and DistributionInvestor Shares 11,771 Marketing and DistributionAdmiral Shares 5,380 Marketing and DistributionSignal Shares 4,641 Marketing and DistributionETF Shares 1 Custodian Fees 1,059 Auditing Fees 33 Shareholders ReportsInvestor Shares 1,173 Shareholders ReportsAdmiral Shares 92 Shareholders ReportsSignal Shares 115 Shareholders ReportsETF Shares  Trustees Fees and Expenses 156 Total Expenses 107,236 Net Investment Income Rea l ized Net Gain (Loss) Investment Securities Sold 1,286,947 Futures Contracts 9,311 Rea l ized Net Gain (Loss) Change in Unrea l ized A pp reciation (De p reciation) Investment Securities 10,283,344 Futures Contracts 2,794 Change in Unrea l ized A pp reciation (De p reciation) 10,286,138 Net Increase (Decrease) in Net Assets Resu l ting from O p erations 13,468,623 1 Interest income from an affiliated company of the fund was $287,000. See accompanying Notes, which are an integral part of the Financial Statements. 19 500 Index Fund Statement of Changes in Net Assets Year Ended December 31, 2010 2009 ($000) ($000) Increase (Decrease) in Net Assets O p erations Net Investment Income 1,886,227 1,976,600 Realized Net Gain (Loss) 1,296,258 5,105,226 Change in Unrealized Appreciation (Depreciation) 10,286,138 12,793,273 Net Increase (Decrease) in Net Assets Resulting from Operations 13,468,623 19,875,099 Distributions Net Investment Income Investor Shares (821,569) (992,312) Admiral Shares (666,060) (603,880) Signal Shares (332,468) (359,090) ETF Shares (1,184)  Realized Capital Gain Investor Shares   Admiral Shares   Signal Shares   ETF Shares   Total Distributions (1,821,281) (1,955,282) Ca p ita l Share Transactions Investor Shares (21,636,466) 204,042 Admiral Shares 18,712,213 59,911 Signal Shares 325,876 213,059 ETF Shares 248,592  Net Increase (Decrease) from Capital Share Transactions (2,349,785) 477,012 Total Increase (Decrease) 9,297,557 18,396,829 Net Assets Beginning of Period End of Period 1 1 Net AssetsEnd of Period includes undistributed (overdistributed) net investment income of ($138,844,000) and ($203,790,000). See accompanying Notes, which are an integral part of the Financial Statements. 20 500 Index Fund Financia l High l ights Investor Shares For a Share Outstanding Year Ended December 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Va l ue, Beginning of Period Investment O p erations Net Investment Income 2.020 2.131 2.443 2.470 2.110 Net Realized and Unrealized Gain (Loss) on Investments 13.096 19.553 (51.998) 4.580 15.700 Total from Investment Operations 15.116 21.684 (49.555) 7.050 17.810 Distributions Dividends from Net Investment Income (1.966) (2.104) (2.505) (2.490) (2.140) Distributions from Realized Capital Gains      Total Distributions (1.966) (2.104) (2.505) (2.490) (2.140) Net Asset Va l ue, End of Period Tota l Return 1 14.91% 26.49% -37.02% 5.39% 15.64% Ratios/Su ppl ementa l Data Net Assets, End of Period (Millions) $31,904 $48,313 $38,778 $63,327 $72,013 Ratio of Total Expenses to Average Net Assets 0.17% 0.18% 0.16% 0.15% 0.18% Ratio of Net Investment Income to Average Net Assets 1.94% 2.42% 2.16% 1.81% 1.74% Portfolio Turnover Rate 2 5% 12% 6% 5% 5% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 21 500 Index Fund Financia l High l ights Admira l Shares For a Share Outstanding Year Ended December 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Va l ue, Beginning of Period Investment O p erations Net Investment Income 2.152 2.227 2.534 2.583 2.222 Net Realized and Unrealized Gain (Loss) on Investments 13.092 19.556 (52.000) 4.576 15.700 Total from Investment Operations 15.244 21.783 (49.466) 7.159 17.922 Distributions Dividends from Net Investment Income (2.084) (2.203) (2.594) (2.599) (2.252) Distributions from Realized Capital Gains      Total Distributions (2.084) (2.203) (2.594) (2.599) (2.252) Net Asset Va l ue, End of Period Tota l Return 15.05% 26.62% -36.97% 5.47% 15.75% Ratios/Su ppl ementa l Data Net Assets, End of Period (Millions) $51,438 $28,380 $23,009 $37,113 $46,467 Ratio of Total Expenses to Average Net Assets 0.06% 0.07% 0.08% 0.07% 0.09% Ratio of Net Investment Income to Average Net Assets 2.05% 2.53% 2.24% 1.89% 1.83% Portfolio Turnover Rate 1 5% 12% 6% 5% 5% 1 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 22 500 Index Fund Financia l High l ights Signa l Shares Sept. 29, 2006 1 to For a Share Outstanding Year Ended December 31, Dec. 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Va l ue, Beginning of Period Investment O p erations Net Investment Income 1.780 1.839 2.092 2.119 .502 Net Realized and Unrealized Gain (Loss) on Investments 10.813 16.151 (42.952) 3.794 6.287 Total from Investment Operations 12.593 17.990 (40.860) 5.913 6.789 Distributions Dividends from Net Investment Income (1.723) (1.820) (2.140) (2.133) (.539) Distributions from Realized Capital Gains      Total Distributions (1.723) (1.820) (2.140) (2.133) (.539) Net Asset Va l ue, End of Period Tota l Return 15.05% 26.61% -36.97% 5.47% 6.68% Ratios/Su ppl ementa l Data Net Assets, End of Period (Millions) $18,977 $16,590 $13,099 $21,433 $713 Ratio of Total Expenses to Average Net Assets 0.06% 0.07% 0.08% 0.07% 0.09% 2 Ratio of Net Investment Income to Average Net Assets 2.05% 2.53% 2.24% 1.89% 1.83% 2 Portfolio Turnover Rate 3 5% 12% 6% 5% 5% 1 Inception. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 23 500 Index Fund Financia l High l ights ETF Shares September 7, 2010 1 to For a Share Outstanding Throughout the Period December 31, 2010 Net Asset Va l ue, Beginning of Period Investment O p erations Net Investment Income .363 Net Realized and Unrealized Gain (Loss) on Investments 7.569 Total from Investment Operations 7.932 Distributions Dividends from Net Investment Income (.542) Distributions from Realized Capital Gains  Total Distributions (.542) Net Asset Va l ue, End of Period Tota l Return 15.89% Ratios/Su ppl ementa l Data Net Assets, End of Period (Millions) $261 Ratio of Total Expenses to Average Net Assets 0.06% 2 Ratio of Net Investment Income to Average Net Assets 2.05% 2 Portfolio Turnover Rate 3 5% 1 Inception. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 24 500 Index Fund Notes to Financia l Statements Vanguard 500 Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers four classes of shares: Investor Shares, Admiral Shares, Signal Shares, and ETF Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares and Signal Shares are designed for investors who meet certain administrative, service, and account-size criteria. ETF Shares were first issued on September 7, 2010, and first offered to the public on September 9, 2010. ETF Shares are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (December 31, 20072010), and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 25 500 Index Fund 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At December 31, 2010, the fund had contributed capital of $16,883,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 6.75% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Leve l 1 
